           Case: 3:19-cv-00577-wmc Document #: 13 Filed: 06/08/20 Page 1 of 1
     IN vat 11411TED VP-SS D/sTRitTcoaRT
           tAiesreAg DISM Or Wig co/V.57N
   RIR ThE

 gPpit OificigkTr,
       ,fid tit2,nar-40 11441'1
                              )
                                                                     lame_
    V.                                         CASe /Vo• Pleav.-577-
 Afiffligtil AlnlesKX
          Rea         4PC114.

                                    Orl

      1) Stic1/ 4, fr4lcier)h4re,ky eiv4ilertge -Mort, I awn asopat -
Pn5 ik court       45" 5/96546a 6    ,rroPIA044/ 440) crAfiogn for
     ain45-4 ofi#   6-eration aenf/alii etaLly%
                                ease anej                aii/44.4174-/Ar5/
per         4 veal  Ao  thi s
                            e -
     jrh 40/ .0
               prvseitiseel      or-fr, a
                                        P ll  X
                                             i- ad- the Supreme. Ceueilt
 /oiØ5- Not  -                                                         how-
and  racts.arnth le_ joriere df.A] dr/firer kwler teary&
                       tart4      e fl 4
                                           oirekzehen-fr odyeeen-te is
   ladairral44d
resalres4

 pairer'; Jima 4.7 ), 46Q6
 R4,6pacniluy subpn/H-e.04
                  -   47_/
                        ,,,dir


               0             C-r,
 Re..'  et>.          t e?
             44AF3.-cei
 PPP Se,
 aXfOla Pal
 P-04 least f coo
006n4 WS 5:99g
                                                                                ars.
                                                                                           r
                                                                                           r '1
                                                                                           CD
                                                                                .11•••••
